Citation Nr: 1018016	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-27 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a disability 
manifested by sinus bradycardia.

3.  Entitlement to service connection otitis media.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a low back 
disorder.

7.  Entitlement to service connection for a right knee 
disorder. 

8.  Entitlement to service connection for a left knee 
disorder. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to July 
2006.  

This appeal to the Board of Veterans' Appeals (Board) is from 
two rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  In June 
2007, the RO denied service connection for low back pain, 
history of right and left knee injuries, bilateral hearing 
loss, and tinnitus.  In April 2008, the RO denied service 
connection for hypertension, sinus bradycardia, and otitis 
media.  

After appealing both rating decisions, the Veteran testified 
during a Board video conference hearing in July 2009, before 
the undersigned Acting Veterans Law Judge.  A transcript of 
that proceeding has been associated with the Veteran's claims 
file.

The issues of entitlement to service connection for a low 
back disorder, a right knee disorder and a left knee disorder 
are addressed in the REMAND portion of the decision below and 
are remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The Veteran will be notified if 
further action on his part is required.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of 
hypertension, nor has he been prescribed high blood pressure 
medication.

2.  Sinus bradycardia, which has not been attributed to a 
heart condition, is a clinical finding and not a disability 
for which VA compensation benefits may be granted.

3.  The Veteran was successfully treated for otitis media and 
otitis externa on one occasion in August 2002, which fully 
resolved with no residual disability shown.

4.  The Veteran does not have a bilateral hearing loss 
disability according to VA standards.

5.  The preponderance of the evidence supports a finding that 
the Veteran developed tinnitus as a result of acoustic trauma 
in service. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A.          §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

2.  A disability manifested by sinus bradycardia was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

3.  Otitis media was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).
4.  A bilateral hearing loss disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R.   §§ 3.303, 3.307, 
3.309, 3.385 (2009).

5.  Bilateral tinnitus was incurred in service. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id. at 486.

The Veteran was provided notice of the VCAA in letters dated 
in August 2006 (bilateral hearing loss and tinnitus) and 
February 2008 (otitis media, hypertension, and sinus 
bradycardia).  Each letter was issued prior to the RO's 
initial adjudication of the claims, which is the preferred 
sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  These letters indicated the types of 
information and evidence necessary to substantiate a claim 
for service connection, and explained the division of 
responsibility between him and VA in obtaining this 
supporting evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  Both letters also explained how a downstream 
disability rating and effective date are assigned, if service 
connection is granted, and the type of evidence impacting 
those downstream determinations.  See Dingess, supra.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2009) (harmless error).  In view of the 
foregoing, the Board finds that the Veteran was notified and 
aware of the evidence needed to substantiate his claims, as 
well as the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify. 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded VA examinations to determine whether 
he has hypertension, tinnitus, a hearing loss disability, and 
otitis media as a result of service.  The examinations 
involved a review of the claims file, a thorough examination 
of the Veteran and an opinion that was supported by 
sufficient rationale.  Therefore, the Board finds that the 
examinations are adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a 
medical opinion is adequate if it provides sufficient detail 
so that the Board can perform a fully informed evaluation of 
the claim).  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2009).  

Although a medical opinion was not obtained to determine 
whether the Veteran's sinus bradycardia is related to 
service, as noted above, sinus bradycardia is merely a 
clinical finding and not a disability for which VA 
compensation benefits may be granted.  Accordingly, a medical 
opinion is not required.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Hypertension

The Veteran claims that he developed hypertension while on 
active duty.  Unfortunately, the medical evidence of record 
fails to establish that the Veteran currently suffers from 
hypertension.  The Board finds that there is no basis to 
grant the claim. 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).
In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) a causal connection between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain diseases are chronic per se, including heart disease 
and hypertension, and therefore will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10 percent disabling within one year of discharge 
from service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The minimum compensable (10 percent) disability rating for 
hypertension requires a diastolic pressure of predominantly 
100 or more or a systolic pressure of predominantly 160 or 
more; or if a claimant has a history of diastolic pressure of 
predominantly 100 or more and requires continuous medication 
for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2009). 

Hypertension is defined as having a diastolic blood pressure 
that is predominantly 90 millimeters (mm) or greater, and 
isolated systolic hypertension is defined as having a 
systolic blood pressure that is predominantly 160 mm or 
greater with a diastolic blood pressure of less than 90 mm.  
To support a diagnosis of hypertension the blood pressure 
readings must be taken two or more times on at least three 
different days.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 4.104, Diagnostic Code 7101(Note 1) 
(2009).

The Veteran's service treatment records show one isolated 
elevated blood pressure reading of 146/96 in May 2005.  This 
isolated reading, however, did not result in a diagnosis of 
hypertension or lead to the Veteran being placed on blood 
pressure medication.  Also, a five-day blood pressure study 
in August 2005 ruled out a diagnosis of hypertension after 
the following blood pressure readings were recorded:  142/89, 
112/74, 137/80, 127/80, 132/77, 130/75, and 122/79, for an 
overall average of 129/79.  The diagnosis was normotensive 
and the clinician commented that there was "nothing to do."  

Further, during the VA general medical examination, conducted 
in January 2007, the Veteran's blood pressure was 120/80.  In 
October 2008, the Veteran was afforded a second VA 
examination to specifically determine whether he currently 
suffers from hypertension as a result of service.  After 
recording blood pressure readings of 132/89, 130/88, and 
129/86, the examiner concluded that hypertension was not 
found.

In the absence of a current diagnosis of hypertension, the 
Veteran's claim must be denied.  See Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation may only be awarded to an applicant who has 
a disability existing on the date of the application, and not 
for a past disability); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).  In 
reaching this decision, the Board also notes that, as a 
layperson without medical expertise, the Veteran is not 
qualified to diagnose himself with hypertension, which 
requires blood pressure readings taken by a trained medical 
professional.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for hypertension.  As the preponderance of 
the evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002; 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  Accordingly, the appeal is 
denied.

III.  Sinus Bradycardia

The Veteran contends that he developed sinus bradycardia as a 
result of inhaling halon 1121, a chemical used to extinguish 
fires.  However, because sinus bradycardia is merely a 
clinical finding, which has not been attributed to an 
underlying heart condition, service connection must be 
denied.

Several electrocardiograms (ECG) in service show sinus 
bradycardia with either sinus arrhythmia or occasional 
premature supraventricular complexes; but these ECGs were 
otherwise normal.  Sinus bradycardia is defined as "a slow 
sinus rhythm, with a heart rate of less than 60 beats per 
minutes in an adult; it is common in young adults and in 
athletes but is also a manifestation of some disorder."  
Dorland's Illustrated Medical Dictionary 246 (30th ed. 2007).

In light of this definition, sinus bradycardia cannot be 
considered an injury or disease for VA compensation purposes 
unless it is attributable to an underlying heart disorder.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that a "disability" means impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions.  See 38 C.F.R. § 4.1 (2009); see also Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).  The Court has also 
held that a symptom, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  

While sinus bradycardia can be a sign of an underling heart 
disorder, such has not been shown in this case.  None of the 
service treatment records makes any reference to heart 
disease.  Also, the two VA examinations performed in January 
2007 and October 2008 make no reference to heart disease.  
The October 2008 VA examination report is particularly 
probative since it was performed to determine whether any 
heart disease, including hypertension, was present.  
Additionally, the physical examination revealed no evidence 
of any heart disease.  Thus, in the absence of an underlying 
disability to account of the Veteran's sinus bradycardia, 
there can be no valid claim.  See Brammer, 3 Vet. App. at 
225.

In denying the claim, the Board does not question the 
sincerity of the Veteran's belief that he has sinus 
bradycardia as the result of his period of active service.  
The Veteran, however, is not competent on his own to 
establish that this clinical finding is a manifestation of an 
underlying heart disorder, which is a matter requiring 
medical expertise.  See 38 C.F.R. § 3.159(a)(1) (2009) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Grottveit  and Espiritu, both supra.  
Accordingly, the appeal is denied.

IV.  Otitis Media

The Veteran is seeking service connection for otitis media, 
which is inflammation of the middle ear.  See Dorland's 
Illustrated Medical Dictionary 1339 (30th ed. 2007).  He 
claims that he experienced otitis media while SCUBA diving in 
service.  However, since there is no medical evidence that he 
currently has otitis media in either ear, the claim must be 
denied.  

Service treatment records confirm that the Veteran was 
treated for otitis media and otitis externa in August 2002 
after SCUBA diving; however, this condition was effectively 
treated and resolved with no residual disability.  Of 
particular relevance, the remainder of the service treatment 
records makes no reference to a chronic disability involving 
either ear.  See Struck, supra.  In October 2008, the Veteran 
was afforded a VA ear examination to determine whether he 
suffered any residual disability related to his one-time 
treatment in service.  After reviewing the claims file and 
examining the Veteran's ears, the VA examiner concluded that 
there was a "[h]istory of external otitis in 2003, treated 
and resolved without any apparent sequelae or 
complications."  

Since the evidence shows that Veteran's otitis media was 
successfully treated in August 2002, with no residual 
disability currently shown, there is no basis to grant 
service connection for this otitis media.  See Degmetich, 104 
F.3d at 1332 (holding that compensation may only be awarded 
to an applicant who has a disability existing on the date of 
the application, and not for a past disability); and Brammer, 
3 Vet. App. at 225 (in the absence of proof of the presently 
claimed disability, there can be no valid claim).  Indeed, 
the Veteran himself testified at his July 2009 Board hearing 
that the only residual disability he experienced from his in-
service otitis media was hearing loss, which is discussed 
below.

In sum, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for otitis media and the appeal is denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).

V.  Bilateral Hearing Loss

The Veteran claims that he developed bilateral hearing loss 
due to the SCUBA diving incident described above, as well as 
due to noise exposure while working at a fire station located 
directed on the flight line, where F15s and F16s were 
constantly taking off and landing.  However, because the 
Veteran does not have a hearing loss disability according to 
VA standards, the Board must deny his claim. 

With regards to the first element of a current disability due 
to hearing loss, impaired hearing for VA purposes will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hz is 
40 decibels or greater; or when the auditory threshold for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385 (2009).  

In this case, the Veteran's audiometric findings do not meet 
the criteria for a hearing loss disability according to 
38 C.F.R. § 3.385.  Several audiological evaluations were 
performed during the Veteran's period of service from July 
2001 to July 2006.  None of these evaluations revealed that 
the auditory thresholds were 40 decibels or greater, that at 
least three of these frequencies were 26 decibels or greater 
or that speech recognition scores were less than 94 percent.  
In sum, since the service treatment records do not show a 
hearing loss disability according to VA standards, they do 
not support the Veteran's claim.

Additionally, the Veteran does not have a current hearing 
loss disability according to VA standards.  At a VA 
audiological evaluation performed in February 2007, testing 
in the left ear revealed a zero-decibel loss at the 1000, 
2000, and 3000 Hz levels, and a 5-decibel loss at the 4000 Hz 
level.  Speech discrimination was 96 percent.  Testing in the 
right ear revealed a 5-decibel loss at the 1000, 2000, and 
3000 Hz levels and a zero-decibel loss at the 4000 Hz level.  
Speech discrimination was 100 percent.

These findings clearly show that the Veteran does not have a 
current hearing loss disability according to the exacting 
standards of § 3.385.  Thus, his claim must be denied.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer, 
3 Vet. App. at 225 (indicating that in the absence of proof 
of the presently claimed disability, there can be no valid 
claim).

While the Veteran may well believe that he has a hearing loss 
disability related to his military service, the Veteran is 
not qualified to make this important determination.  See 
Grottveit and Espiritu, both supra.  It is true that he is 
competent, even as a layperson, to proclaim having had 
difficulty hearing ever since his military service; however, 
this does not mean he has sufficient hearing loss to satisfy 
the threshold minimum requirements of 38 C.F.R. § 3.385 to be 
considered an actual disability according to VA standards.  
The severity of his hearing loss, as determined by the 
standards of this regulation, is a medical determination.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
((distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.").

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  Hence, the appeal is denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

VI.  Tinnitus

The Veteran claims that he has suffered from bilateral 
tinnitus since he suffered acoustic trauma in service.  
Tinnitus is "a noise in the ear, such as ringing, buzzing, 
roaring, or clicking."  See Dorland's Illustrated Medical 
Dictionary 1714 (28th ed. 1994).  For the reasons set forth 
below, the Board finds that the evidence of record supports 
the Veteran's claim.

As noted above, service connection has been denied for 
bilateral hearing loss on the basis that there is no evidence 
of a current hearing loss disability according to VA 
standards (38 C.F.R. § 3.385).  However, the Veteran has been 
diagnosed with tinnitus based on his history of noise 
exposure in service.  His service personnel records indicate 
that he served as a fire fighter for five years, which tends 
to confirm a history of noise exposure in service.  Based on 
that history, as well as a review of the claims file, the VA 
audiologist who evaluated the Veteran's hearing in February 
2007 concluded that "it is my opinion that it is as likely 
as not that the claimed tinnitus is related to his military 
duty." 

Thus, even though the service treatment records make no 
reference to tinnitus, service connection is warranted for 
this disability based on this favorable medical opinion, as 
well as the Veteran's complaints of tinnitus since service.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) 
(holding that the Veteran is competent, even as a layperson, 
to attest to factual matters of which he has first-hand 
knowledge, e.g., experiencing ringing in his ears since 
service.)  Accordingly, service connection for bilateral 
tinnitus is hereby granted. 


ORDER

Service connection for hypertension is denied.

Service connection for sinus bradycardia is denied.

Service connection otitis media is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

REMAND

The Board finds that additional evidentiary development is 
required before it can adjudicate the Veteran's claims of 
entitlement to service connection for a low back disorder, a 
right knee disorder and a left knee disorder.  

At the July 2009 Board hearing, the Veteran testified that he 
had received extensive treatment for his low back disorder at 
Scott Air Force Base, including physical therapy, but that 
most of these records had not been obtained and associated 
with the claims file.  Indeed, the claims file contains some 
treatment records concerning the Veteran's back and knees at 
Scott Air Force Base, but not to the extent the Veteran 
asserts.  Another attempt to obtain these record is necessary 
prior to appellate review by the Board.

The Board also finds that additional VA examinations are 
required.  In McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006), the Court held that VA must provide a medical 
examination in a service-connection claim when there is: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2009).

The Veteran has met each of the four requirements set forth 
in McLendon with respect to his claim for service connection 
for a low back disorder.  His service treatment records show 
that he was seen on several occasions in 2006 for low back 
pain.  On May 2, 2006, he was seen for a five to six month 
history of low back pain.  On May 14, 2006, he was seen again 
for low back pain; during this visit, the Veteran reported a 
prior history of low back pain, but that he had recently 
injured it again during training exercises with the fire 
department.  The diagnosis was back strain.  The treating 
clinician noted that the plan was to continue physical 
therapy.  It is unclear from these records whether the 
Veteran's complaints of back pain were transient or whether 
they represented a chronic disability.

Evidence developed after service shows continued complaints 
of low back pain.  At a VA examination in January 2007 - just 
six months after his separation from active duty - the 
Veteran reported a history of low back pain since 2004 due to 
lifting sandbags and dummies in connection with his duties as 
a fire fighter in service.  A physical examination revealed 
low back pain with some limitation of flexion (40/90 
degrees).  However, X-rays of the lumbosacral spine were 
normal.  The examiner concluded that, since the Veteran's low 
back pain does not respond to treatment, and there is no 
evidence of gross injury in service, it is less likely as not 
a result of heaving weight lifting.  It is thus unclear 
whether the examiner attributed the Veteran's low back pain 
and limitation of flexion to a clinical diagnosis.  

When examined by VA in July 2008, however, a different VA 
examiner attributed the Veteran's complaints of low back pain 
to a diagnosis of lumbar strain.  But the examiner then 
provided a contradictory opinion by stating that "there are 
complaints of pain, without significant physical findings and 
x-rays are normal. . . . no significant disease is indicated 
in back. . . ."  Therefore, the examiner concluded that "no 
opinion can be offered on associated between current symptoms 
and symptoms while the veteran wea [sic] on active duty, 
without resorting to speculation."  Thus, the examiner's 
apprehension in providing a medical nexus opinion was 
apparently based on the absence of a current disability to 
account for his complaints.  

Recently, however, the Veteran submitted a September 2009 MRI 
report which confirms the presence of a current low back 
disorder.  The findings of this procedure were interpreted as 
showing: (1) probably very small disc herniation at L4-5 
lateralized to the right and causing a slight impression on 
the dural space; and (2) broad focal alteration of the L5-S1 
disc lateralized toward the right and causing mild extradural 
compression and displacement of the right S1 nerve root.  


In light of these findings, the evidence establishes that the 
Veteran was treated for a back strain in service, that he has 
recently been diagnosed with a low back disorder, and that he 
has consistently reported suffering from low back pain since 
service.  Under these circumstances, and in light of the fact 
that there is insufficient medical evidence on file for the 
Board to make a decision on the claim, the Veteran should be 
afforded a VA examination to determine whether his low back 
disorder is related to service.  See 38 U.S.C.A. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. 
at 81.

The Board also finds that the Veteran should be afforded a VA 
examination to determine whether he has right and left knee 
disorders as a result of service.  The service treatment 
records show treatment for bilateral knee pain in May 2006, 
as well as treatment for complaints of pain and swelling of 
the right knee some time in 2005.  But a chronic disability 
involving either knee was not identified in service.  After 
service, the Veteran reported bilateral knee pain during the 
January 2007 VA examination, just six months after his 
separation from active duty.  However, since X-rays were 
unremarkable, no diagnosis was provided at that time.  When 
examined by VA in July 2008, however, the examiner attributed 
the Veteran's complaints of pain to a diagnosis of bilateral 
knee strain.  

Since there is no medical nexus opinion presently of record 
concerning whether the Veteran's diagnosis of bilateral knee 
sprain is related to service, there is no basis to grant the 
claim.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  Nevertheless, the evidence showing treatment for knee 
pain in service, his continued complaints of knee pain when 
examined just six months after service, and the recent 
diagnosis of bilateral knee sprain is indeed sufficient to 
trigger VA's duty to assist by having the Veteran examined 
for a medical nexus opinion concerning this determinative 
issue.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4); see also McLendon, 20 Vet. App. at 81.





Accordingly, the case is REMANDED for the following action:

1.  The AMC is requested to obtain any 
outstanding treatment records from 
Scott Air Force Base for July 2001 to 
July 2006.  Requests should be sent to 
both Scott Force Base and the National 
Personnel Record Center.  Any response 
received should be associated with the 
claims file.  Requests must continue 
until the AMC determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2.  The AMC is requested to schedule 
the Veteran for a VA orthopedic 
examination to determine the nature and 
etiology of any disorders currently 
affecting his low back and knees.  In 
conjunction with this examination, the 
VA examiner must review the claims file 
and a complete copy of this REMAND, and 
note this has been accomplished in the 
examination report.

Following a review of the Veteran's 
claims file, completion of the physical 
examination, and receipt of all 
diagnostic or other necessary test 
results, the VA examiner should render 
an opinion as to whether it is at least 
as likely as not (meaning 50 percent or 
greater probability) that any current 
disorders involving the Veteran's low 
back and knees are related to his 
military service.  In making this 
determination, the VA examiner should 
the various service treatment records 
showing treatment for pain involving 
his back and knees, the Veteran's 
duties as a fireman, and the fact that 
the Veteran continued to report pain in 
his back and knees at his initial VA 
examination in January 2007, 
approximately six months after his 
separation from active duty in July 
2006.  

The examiner must discuss the rationale 
for all opinions and conclusions 
expressed, whether favorable or 
unfavorable.

3.  Thereafter, the AMC must review the 
claims file to ensure that the 
foregoing requested development has 
been completed.  In particular, review 
the requested medical opinion to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, implement corrective 
procedures.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If the claims remain 
denied, a Supplemental Statement of the 
Case should be provided to the Veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
these issues should be returned to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for the comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2009).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


